Citation Nr: 1801457	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-09 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to a higher initial rating for coronary artery disease (CAD), rated as 30 percent disabling.

4.  Entitlement to a higher initial rating for a psychiatric disability, to include post-traumatic stress disorder (PTSD) and depressive disorder, rated as 30 percent disabling prior to February 23, 2017 and 70 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs Regional Office in White River Junction, Vermont.  Original jurisdiction for the Veteran's claims was transferred to the RO in Roanoke, Virginia, prior to certification to the Board.

This matter was previously before the Board in June 2016, when it was remanded for further development.

The Veteran appeared at a hearing before the undersigned in December 2015.  A transcript of the hearing is of record.

The issues of service connection for a respiratory disability and higher initial ratings for CAD and a psychiatric disability, to include PTSD and depressive disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Audiometric testing results have never shown the Veteran to have more than Level II hearing loss in either the right or the left ear at any point in the appeal period.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.385, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Evaluations of defective hearing are based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing, together with the average hearing threshold level, as measured by puretone audiometry tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to the VA rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Martinak v. Nicholson, 21 Vet. App. 447 (2007); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examination reports, however, are required to include full descriptions of the functional effects caused by a hearing disability.  Martinak, 21 Vet. App. at 455.

Other than in exceptional cases of hearing loss, VA arrives at the proper designation of hearing loss in each ear by mechanical application of 38 C.F.R. § 4.85, Tables VI and VII, to arrive at a rating based upon the respective Roman numeral designations for each ear.  Exceptional hearing loss exists if there is 30 decibels or less of loss at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz; or 55 decibels or more at all relevant frequencies.  38 C.F.R. § 4.86.

The Veteran was initially provided an audiological examination in June 2012.  The examiner noted Veteran's reports of having difficulty hearing during conversations and at times not being aware when things are coming up on him.  The results of audiometric testing in decibels were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
30
50
55
Left Ear
25
55
60
60

The average pure tone threshold for the right ear was 37.5 decibels.  The average pure tone threshold for the left ear was 50 decibels.  Maryland CNC speech recognition scores were 88 percent bilaterally.  These results do not reflect exceptional hearing loss as defined in 38 C.F.R. § 4.86.

The June 2012 results equate to the assignment of Level II hearing loss bilaterally upon application of Table VI, which corresponds to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

The Veteran was provided a second audiological examination in February 2017 after he reported increased hearing difficulties.  The February 2017 examiner noted the Veteran's reports of difficulty understanding normal level conversational speech.  The results of audiometric testing in decibels were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
55
65
65
Left Ear
35
65
70
65

The average pure tone threshold for the right ear was 52.5 decibels.  The average pure tone threshold for the left ear was 58.75 decibels.  Maryland CNC speech recognition scores were 100 percent bilaterally.  These results do not reflect exceptional hearing loss as defined in 38 C.F.R. § 4.86.

The February 2017 results equate to the assignment of Level I hearing loss for the right ear and Level II hearing loss for the left ear upon application of Table VI, which corresponds to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

Treatment records document treatment for hearing impairment, to include the use of a hearing aid for the right ear, and note the Veteran's difficulties following conversations and hearing in the presence of background noise.  Audiometric testing results in both VA and private treatment records are entirely consistent with the results from VA examinations.  VA examiners have also considered and commented on the impairment noted in treatment records and provided descriptions of the functional effects of the Veteran's bilateral hearing loss disability that are at least as thorough as that found adequate in Martinak.  The Board acknowledges other issues on appeal are being remanded to obtain records related to a May 2017 hospitalization for chest pains, but the Board finds treatment records related to chest pain are not relevant to the functional impairment resulting from the Veteran's bilateral hearing loss disability, which requires audiometric testing to assess under the applicable rating criteria.  Thus, a remand for this purpose would only serve to delay the resolution of the Veteran's appeal of the initial rating assigned for his bilateral hearing loss disability.

In sum, the preponderance of evidence is against a finding that the Veteran has had a compensable level of bilateral hearing loss at any point in the appeal period.  The results of audiometric testing conducted throughout the appeal period show the Veteran's impairment has never been worse than Level II hearing loss in either ear at any point in the appeal period.  There must be at least Level III hearing loss in the better ear and Level IV hearing loss in the poorer ear for bilateral hearing loss to be compensable.  The Board acknowledges the Veteran's reports of difficulty understanding speech and the inability to hear sounds in various contexts.  This type of impairment is fully contemplated by the rating criteria for bilateral hearing loss, which establish the Veteran's level of impairment is not compensable.  See Doucette v. Shulkin, 28 Vet.App. 366, 369 (2017).  Accordingly, entitlement to an initial compensable rating for bilateral hearing loss must be denied.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  In its June 2016 remand, the Board directed the AOJ to schedule an examination to obtain an opinion regarding the Veteran's service connection claim for a respiratory disability.  The Board specifically asked the selected examiner to address the diagnoses of farmer's lung and chronic pulmonary obstructive disease (COPD) found in the record because a previous VA examiner in June 2012 determined the Veteran did not have a current respiratory disability at the time of the examination.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A February 2017 VA examiner determined the Veteran does not have farmer's lung or COPD, but rather has asthma.  The February 2017 VA examiner did not provide a nexus opinion specifically addressing asthma even though this condition is encompassed by the Veteran's service connection claim for a respiratory disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  A nexus opinion regarding asthma is required to make a fully informed decision on the Veteran's service connection claim for a respiratory disability.

With regard to the appeals of the initial ratings assigned for CAD and a psychiatric disability, the record reflects the Veteran was hospitalized for chest pains in May 2017.  This hospitalization occurred after the AOJ returned this matter to the Board following the completion of the development outlined in the Board's June 2016 remand directives and issuance of a March 2017 supplemental statement of the case; therefore, records related to the May 2017 hospitalization have not been associated with the claims file.  The Board finds these records are potentially relevant to the appeals of the initial ratings assigned for CAD and a psychiatric disability.  As such, they must be obtained pursuant to VA's duty to assist.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include records related to a May 2017 hospitalization for chest pains, and associate them with the claims file.

2.  Request an addendum from the May 2017 VA examiner specifically addressing whether the Veteran's asthma is at least as likely as not the result of disease or injury in service.  A complete rationale for the opinion provided must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should so state and explain why an opinion cannot be provided without resorting to speculation.  If the May 2017 VA examiner is unavailable, the opinion may be obtained from an equally qualified examiner.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


